Citation Nr: 0215380	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disability.  

2.  Entitlement to a compensable evaluation for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to March 
1976.  

This matter arises from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran's right knee disability is not objectively 
shown to involve arthritis or significant limitation of 
motion, but is objectively shown to be productive of pain and 
weakness which reduce overall functional ability.  

3.  The veteran's left knee disability is not objectively 
shown to involve arthritis or significant limitation of 
motion, but is objectively shown to be productive of pain and 
weakness which reduce overall functional ability.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent evaluation 
for a right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261, and 5262 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

2.  The criteria for assignment of a 10 percent evaluation 
for a left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5257, 5259, 5260, 5261, and 5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he experiences severe pain and 
weakness in his right and left knees, and that such pain and 
weakness have resulted in considerable functional impairment 
in his knees.  Accordingly, he maintains that compensable 
evaluations are warranted for his right and left knee 
disabilities.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain.)

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claims for increased initial ratings for his 
right and left knee disabilities.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case, and 
by correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  
Correspondence dated in June 2001, January 2002, and July 
2002 from the RO to the veteran served to advise him of what 
types of evidence VA would attempt to obtain, and what 
evidence he was responsible for providing.  Moreover, by a 
letter dated in June 2001, the veteran has been provided with 
specific notice of his rights and obligations under the VCAA.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested that 
the veteran identify all clinical treatment records 
pertaining to his claims for increased ratings.  The veteran, 
in a statement dated in July 2001, indicated that he did not 
have any additional clinical treatment records to submit.  At 
his personal video conference hearing, he indicated that he 
had undergone treatment from a private physician, and 
subsequently submitted two pages of treatment records from 
the identified provider.  The veteran indicated at his 
hearing that he had not sought treatment from other sources.  
Accordingly, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, and the report of a VA 
rating examination which addresses the specific questions 
involved in determining the issues on appeal, and personal 
statements made by the veteran in support of his claims.  In 
addition, the veteran presented personal hearing testimony 
before the undersigned Board member at a video conference 
hearing in August 2002.  Following his personal hearing, the 
veteran submitted additional clinical treatment records he 
had referred to at the hearing, and submitted a signed waiver 
form.  Accordingly, it is not necessary to remand the case 
back to the RO for consideration of the additional evidence, 
particularly in light of the Board's determination as set 
forth below.  

The Board concludes that in light of the findings offered by 
the VA rating examiners discussed below, scheduling the 
veteran for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).

Historically, service connection for what was characterized 
as unspecified pain in the left and right knees was 
established by an August 1976 rating decision.  
Noncompensable evaluations were assigned for each knee, 
effective from April 1, 1976.  Because the nature of the 
veteran's bilateral knee disability was ill-defined, however, 
the disability was not rated under any specific diagnostic 
code, but was rather evaluated as a nonspecific knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  In 
April 2001, the veteran submitted a new claim for compensable 
evaluations for his left and right knee disabilities, 
contending that the pain he experienced in each knee 
interfered with performance of his daily activities, and 
generally resulted in increased functional impairment.  The 
veteran's claim was denied by an October 2001 rating 
decision, and this appeal followed.  While it is unclear as 
to what particular diagnostic code was used to evaluate his 
disability, in the statement of the case dated in February 
2002, it appears that the veteran's claim was evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
based upon limitation of flexion.  

While it appears that the veteran's left and right knee 
disabilities have most recently been evaluated under the 
provisions of Diagnostic Code 5260, other rating criteria are 
potentially applicable.  As a general matter, regulations 
provide in substance that where no specific rating criteria 
address the specific symptomatology associated with a 
particular disability, such disability should be evaluated 
under the provisions of a diagnostic code where the functions 
affected and anatomical localization and symptomatology are 
closely analogous to that given diagnostic code.  See 
38 C.F.R. § 4.20 (2001).  In the present case, the veteran's 
objectively manifested symptomatology primarily involves 
chronic pain and intermittent weakness resulting in slight 
limitation of motion on flexion, bilaterally, and a generally 
increased overall functional impairment.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2001) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2001), 
respectively.  However, the veteran's right and left knee 
disabilities have not been shown to involve symptomatology 
consistent with those disorders.  Accordingly, inasmuch as 
the veteran's knees have not been shown to be ankylosed, and 
no impairment characterized by either malunion or nonunion of 
the tibia and fibula has been shown, such diagnostic codes 
will not be further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2001) would still be 
available.  

In connection with the present claim, the veteran underwent a 
VA rating examination in August 2001.  The report of that 
examination shows that the veteran had been found to have 
chondromalacia in each knee with pain in front of the knee 
and behind the kneecaps.  He indicated that he experienced 
difficulty standing and walking for long periods of time in 
addition to walking up and down stairs.  The veteran denied 
experiencing swelling or instability.  On examination, 
neither the right nor the left knees showed any effusion.  
Range of motion was from 0 to 130 degrees, bilaterally.  A 
small amount of crepitation was present in each knee, and the 
veteran was shown to experience tenderness over the patellar 
tendon.  The ligaments were otherwise stable, and there was 
no joint line tenderness.  X-rays were characterized as 
unremarkable.  The examiner concluded with diagnoses of 
bilateral chondromalacia of the patellae, and bilateral 
patellar tendonitis.  

The clinical treatment records dated in March 2002 disclose 
that the veteran was seen for complaints of bilateral knee 
pain.  No particular findings with respect to the knees were 
indicated.  The examining physician concluded with diagnoses 
of knee pain and weakness.  The veteran was prescribed 
Lodine, and was advised to seek further treatment as needed.  

At his personal hearing before the undersigned Board member 
of August 2002, the veteran testified that he experienced 
problems in negotiating stairs and in walking or standing for 
any period of time.  The veteran indicated that he had been 
treated at a private clinic for his knee pain, and that 
records of such treatment would be forwarded to the VA.  
(Those records are the March 2002 records discussed above).  
The veteran indicated that he had been given medication to 
reduce swelling and pain in his knees.  In addition, he 
testified that his knee pain had increased over the past 
several years, and that he had to miss work on an average of 
two or three times per month.  The veteran stated that he 
would lie down until the pain subsided, and that his right 
knee was worse than the left.  In addition, he testified that 
his private treating physician indicated to him that he 
experienced swelling in his knee, and that he might have 
tendinitis in his knees.  While the veteran stated that he 
had missed work due to his knee disability as noted above, he 
also indicated that he regularly worked full-time for 
approximately 50 hours per week.  In addition, he testified 
that his knee pain precluded him from driving his automobile, 
and that his wife was required to drive him to and from work.  

The Board has evaluated the foregoing, and after applying the 
relevant medical evidence to the pertinent law, finds that 
the evidence supports a grant of separate 10 percent 
evaluations for the veteran's right and left knee 
disabilities based upon pain and weakness.  As reflected at 
38 C.F.R. § 4.71, Plate II (2002), normal range of motion for 
the knee is from 0 to 140 degrees.  On examination, the 
veteran has been shown to have from 0 to 135 degrees range of 
motion, bilaterally, which reflects only slight reduction of 
flexion.  The degree to which the veteran was shown to 
experience limitation of flexion was likewise insufficient to 
warrant assignment of compensable ratings under Diagnostic 
Code 5260.  Moreover, he has not been shown to have arthritis 
in either knee, which precludes assignment of separate 10 
percent evaluations under either Diagnostic Code 5003 or 
5010.  

Even so, despite the fact that the veteran has not been 
objectively shown to manifest limitation of motion or other 
limitation of function to a compensable degree under the 
potentially applicable rating codes discussed above, the 
Board finds that the functional limitations and impairment 
the veteran experiences over extended periods due to pain and 
weakness is sufficient to warrant assignment of separate 10 
percent evaluations under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  See also DeLuca, supra.  The veteran advised the 
examining VA physician that he experienced pain and weakness 
in his knees, and while the VA examiner did not specifically 
address the veteran's functional limitations in the 
examination report, he nonetheless noted the veteran's 
objectively manifested bilateral knee pain in his diagnoses.  
Further, while it appears to be unclear as to whether the 
veteran has undergone extensive treatment involving his 
knees, he has submitted clinical treatment records indicating 
that he was seen for complaints of bilateral knee pain and 
weakness.  Moreover, the veteran has indicated that he no 
longer drives a car due to his knee problems, and the Board 
finds such testimony to be credible.  Accordingly, based on 
functional impairment due to pain and weakness, the Board 
finds that separate 10 percent evaluations are warranted for 
the veteran's right and left knee disabilities.  

The Board's decision to grant separate 10 percent evaluations 
for the veteran's bilateral knee disability does not preclude 
it from consideration of his claims on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2001) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected right 
and left knee disabilities have caused marked interference 
with employment, have necessitated frequent (or any) periods 
of hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran has received outpatient 
treatment for his bilateral knee pain, and has missed some 
time from work due to the service-connected disabilities, he 
continues to be fully employed.  The Board does not dispute 
the veteran's contentions that his bilateral knee disability 
has caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign separate 10 percent 
evaluations for the right and left knee disabilities.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's left 
and right knee disabilities.  The Board has not found, 
however, such disabilities to be of such degree of severity 
as to warrant assignment of higher ratings on a schedular 
basis.  Likewise then, referral for consideration of 
extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 10 percent evaluation for 
the service-connected right knee disability is granted.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 10 percent evaluation for 
the service-connected left knee disability is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


